DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Heisey (20180059434) in view of Moore (7048371).
Regarding claim 1, Heisey discloses (see at least Fig 6, Fig 7,  [0017]-[0018], [0032]) glasses (102), comprising: a glasses frame ([0017], head-worn glasses), comprising a bridge (see first annotated Fig 7), wherein the bridge has a groove provided in a vertical direction (Fig 7 shows a groove of notched attachment 604 in the vertical direction with respect to selection device 610); a nose pad ([0037, nose pads]), comprising a positioning section (604) and a support section (602), wherein the support section is connected to an end portion of the positioning section (Fig 6 shows 602 connected and extended down from 604), the positioning section (604) is slidably disposed in the groove (Fig 6, [0032], movable pin 608 is engaged with the notched attachment 604), the positioning section (604) has a plurality of locking slots (Fig 7 shows 604 having extended slots engaged with pin 608) and a limiting slot ([0032], Fig 6 shows 604 surrounded on every side); and an adjustment mechanism (610), disposed at the glasses frame (Fig 7, HWC 102), wherein the adjustment mechanism (610) comprises: a pressing member (Fig 6 and Fig 7 show a member pressed in and out of device 610), disposed perpendicular to the groove (Fig 6 shows a part of device 10 perpendicular with respect to the groove formed by the indent of 608), wherein one end of the pressing member protrudes from one side of the groove (Fig 6 shows one of pin 608 protruding from one side of the groove adjacent to the groove above attachment 604), and the other end penetrates through the groove and the limiting slot (Fig 6 shows another end of 604 protruding a groove and the other end of attachment 604 that is closest to selection device 610); and a positioning member (608), disposed at the glasses frame (102) and connected to the other end of the pressing member (Fig 6), wherein the positioning member (608) is moved (Fig 6) to a release position (Fig 7) by pushing of the pressing member; when the positioning member (608) is located at the positioning position ([0032], selection device is pressed, or activated, such that the moveable pin 608 is no longer engaged with the fixed notched attachment 604), the positioning member is inserted into one of the locking slots (Fig 7, 608), and when the positioning member moves to the release position ([0032], moveable pin 608 is no longer engaged), the nose pad is moved in the groove along the limiting slot ([0032], selection device is activated) but does not disclose the locking slots are arranged in pairs of two on two opposite sides of the limiting slot; from a positioning position. However, in a similar endeavor, Moore teaches (Col 4, line 61, - Col 5, 12) the locking slots (Fig 7, lobes 14) are arranged in pairs of two on two opposite sides (Fig 7 shows each of the two lobes 14 has a plurality of horizontal kerfs 17 or thin slots and opposite one another) of the limiting slot (kerf 17); from a positioning position (Fig 7, nosepiece 13, Col 4, line 62, overall triangular shape, with its apex pointed upward and with generally rounded corners, and with a concave lower edge).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Heisey with the slots of Moore for the purpose of increasing the comfortability around the nose of a wearer (Moore, Col 4, line 66).

    PNG
    media_image1.png
    461
    514
    media_image1.png
    Greyscale

	Regarding claim 2, Heisey in view of Moore discloses the invention as described in claim 1 and Heisey further teaches wherein the adjustment mechanism further comprises a first elastic element (Fig 9 shows spring elements) disposed between the glasses frame and the positioning member (Fig 9 shows the spring elements between 610 of the glasses frame and the nose pads), to provide the positioning member with an elastic force ([0039], mechanically arranged such that pushing the button releases the nose bridge such that it can be moved up and down).
Regarding claim 4, Heisey in view of Moore discloses the invention as described in claim 1 and Heisey further teaches wherein the adjustment mechanism further comprises a second elastic element (Fig 9 shows spring elements) disposed in the groove and disposed between the glasses frame and the positioning section of the nose pad (Fig 9 shows the spring elements between 610 of the glasses frame and the nose pads), to provide the positioning section with an elastic force ([0039], mechanically arranged such that pushing the button releases the nose bridge such that it can be moved up and down).
Claim(s) 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heisey (20180059434) in view of Moore (7048371) and in further view of Chen (20140375948).
Regarding claim 3, Heisey in view of Moore discloses the invention as described in claim 2 but does not teach wherein a bottom surface of an end portion of the positioning member has a first bevel, a bottom surface of each of the locking slots has a second bevel, and when the positioning member is inserted into one of the locking slots, the first bevel corresponds to the second bevel. However, in a similar endeavor, Chen teaches ([0024], Fig 2, Fig 3) wherein a bottom surface of an end portion of the positioning member has a first bevel (Fig 2 shows retaining rib 23 and stop block 22 corresponding to a first bevel), a bottom surface of each of the locking slots (23) has a second bevel (Fig 3 shows the bottom surface of each slot formed by rib 23), and when the positioning member is inserted into one of the locking slots ([0024], Each stopping block 22 selectively abuts the engaging slice 14 to form a friction between the assembly portion 102 and the combining portion 111), the first bevel corresponds to the second bevel (Fig 2, Fig 3, [0024], Each stopping block 22 selectively abuts the engaging slice 14 to form a friction). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Heisey and Moore with the positioning members of Chen to increase the wearing comfort of a user (Chen, [0003]).
Regarding claim 9, Heisey in view of Moore discloses the invention as described in claim 1 but does not teach wherein the positioning member comprises: a plug-in part, abutting the pressing member; and a stopper, connected to the plug-in part, wherein when the positioning member is located at the positioning position, the plug-in part is inserted into one of the locking slots, and the stopper abuts against the glasses frame adjacent to the locking slot. However, Chen teaches wherein the positioning member comprises: a plug-in part (111), abutting the pressing member (Fig 6 shows 111 abutting 23); and a stopper (stopping blocks 22), connected to the plug-in part (Fig 6), wherein when the positioning member is located at the positioning position ([0024], each stopping block 22 selectively abuts the engaging slice 14), the plug-in part is inserted into one of the locking slots (Fig 6 shows ribs 23 inserted into block 22), and the stopper abuts against the glasses frame adjacent to the locking slot (Fig 6 shows block 22 and rib 23 is adjacent to glasses frame 10). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Heisey and Moore with the positioning members of Chen to increase the wearing comfort of a user (Chen, [0003]).
Regarding claim 10, Heisey in view of Moore and in further view of Chen discloses the invention as described in claim 9 and Chen further teaches wherein a bottom surface of an end portion of the plug-in part has a third bevel (Fig 6 shows 111 has more than 3 bevel portions that touch slice 14), a bottom surface of each of the locking slots has a fourth bevel (Fig 7 shows an extended portion of 111 extend into engaging slice 14), and when the plug-in part is inserted into one of the locking slots (Fig 6), the third bevel corresponds to the fourth bevel ([0024], Fig 6, positioning ribs 23 abut the stopping blocks 22).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Heisey and Moore with the positioning members of Chen to increase the wearing comfort of a user (Chen, [0003]).
Regarding claim 11, Heisey in view of Moore and in further view of Chen discloses the invention as described in claim 9 and Chen further teaches wherein the pressing member and the positioning member are an integral structure (Fig 6 shows that each portion underneath lens frame 10 is part of an integral assembly), the positioning section further comprises an assembly port (102) provided above the limiting slot (Fig 7 shows assembly port 102 above stopping blocks 22), and the pressing member (23) penetrates through the assembly port to the limiting slot (Fig 6 shows positioning rib 23 extending through into a slot of portion 111). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Heisey and Moore with the positioning members of Chen to increase the wearing comfort of a user (Chen, [0003]).
Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heisey (20180059434) in view of Moore (7048371) and in further view of Heffner (5971538).
Regarding claim 5, Heisey in view of Moore discloses the invention as described in claim 1 but does not teach wherein the positioning member comprises: a pushing, abutting the pressing member; and an insertion part, connected to the pushing part, wherein the insertion part is perpendicular to the pushing part, and when the positioning member is located at the positioning position, the insertion part is inserted into one of the locking slots. However, Heffner teaches wherein the positioning member comprises: a pushing part (main body 71), abutting the pressing member (Fig 7a, push button 25); and an insertion part (Fig 7a, hole 58), connected to the pushing part (Fig 7a), wherein the insertion part is perpendicular to the pushing part (Fig 7a shows through hole 58 perpendicular with respect to body 71), and when the positioning member is located at the positioning position, the insertion part is inserted into one of the locking slots (Fig 7a and 7b shows bridge segment 54 and the nose segment 53 are preferably configured to prevent the third curved face 85 of the bridge segment 54 from sliding against the fourth curved face 88). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Heisey and Moore with the adjustment positions of Heffner to allow an optimal viewing angle with an eyeglass display (Heffner, Col 2, line 60-64).
Regarding claim 6, Heisey in view of Moore and in further view of Heffner discloses the invention as described in claim 5 and Heffner further teaches wherein the pressing member (Fig 7a, push button 25) comprises a convex part (Fig 7a shows cable 61 extend away from button 25 and convex with respect to the flat surface of button 25), the pushing part comprises a through hole (Fig 7a shows a hole 58 surround cable 59), and the convex part correspondingly penetrates through the through hole (Fig 7a shows cable 61 penetrate the beginning of hole 58). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Heisey and Moore with the bridge portions demonstrated by Heffner to increase free positioning within an eyewear device (Heffner, Col 13, line 35-40).
Regarding claim 7, Heisey in view of Moore and in further view of Heffner discloses the invention as described in claim 5 and Heffner further teaches wherein the insertion part (58) extends from left and right sides of the pushing part (Fig 7a shows hole 58 extends from nose segment 53 to nose segment 54 and surrounds cable 59), and when the positioning member is located at the positioning position (Fig 7B), the insertion part (58) is correspondingly inserted into the locking slots located at the same height on the left and right sides of the limiting slot (Fig 7B shows the open positions the same height as the space within cable end 62, bridge segment 54, and pivot body 73). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Heisey and Moore with the bridge portions demonstrated by Heffner to increase free positioning within an eyewear device (Heffner, Col 13, line 35-40).
Regarding claim 8, Heisey in view of Moore and in further view of Heffner discloses the invention as described in claim 5 and Heffner further teaches wherein a bottom surface of an end portion of the insertion part (Fig 7a, hole 58) has a first bevel (Fig 7A shows curved face 81 of the pivot body 73), a bottom surface of each of the locking slots has a second bevel (Fig 7B shows curved face 84, curved face 85, curved face 88, and curved face 86), and when the insertion part is inserted into one of the locking slots, the first bevel corresponds to the second bevel (Fig 7A shows curved face 81 corresponds to curved face 84). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Heisey and Moore with the bridge portions demonstrated by Heffner to increase free positioning within an eyewear device (Heffner, Col 13, line 35-40).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claim language of claims 1 and 7 has been addressed in the above office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872